The opinion of the court was delivered by
Rowell, J.
The transaction resorted to in this case was a mere subterfuge to evade and set at naught the Statute of Usury. It was a transaction wholly between the plaintiff and the defendant, J. L. Herrick being a mere go-between. The statute was intended for the protection of the weak against the strong, the borrower against the lender, and public policy requires that it should not be evaded nor its force abated. This pretended release was a part of the transaction of borrowing, executed when the press of the borrower’s necessity was upon him, and he at the mercy of the lender. If such a device as this is allowed to avail, resort would be had to it in all cases, and the statute thereby practically repealed. This is a very different case from releasing usury after a man’s embarrassments have passed, and he has ceased to be a peculiar subject for the protection of the statute. Bosler v. Rheem, 72 Pa. St. 54. Judgment affirmed.